HaNDY, J.,
delivered the opinion of the court.
This action was brought to recover a sum of money, paid by the intestate of the defendant in error, for the plaintiff in error, as upon indelitatus assumpsit. The declaration is framed under the Act of 1850, in relation to pleadings, and is inartificially drawn; but it alleges that the defendant was indebted to the plaintiff in the sum of $3201, with interest, it being the amount of a judgment rendered in the Supreme Court of the State of Tennessee, on the 12th January, 1848, against the plaintiff in this action, on a writ of ■error prosecuted by him to that court, upon a judgment rendered in Wilson Circuit Court, in that State, on the 26th May, 1846, in favor of the Union Bank of Tennessee, against one Cummings, and the defendant and the plaintiff, for the sum of $2500 debt, and $172 damages and costs, founded on a bill of exchange drawn by Cummings, upon which the defendant in this action was the first indorser, and the plaintiff the second indorser, which judgment was affirmed by the Supreme Court, with $529 damages, amounting to the sum above demanded, and which the plaintiff alleged that he paid and satisfied on'the 29th January, 1852.
The defendant below pleaded sundry pleas, amongst which are the following:—
1. That the bill, on which the judgment was founded, was due more than six years before the payment made by the plaintiff.
2. That the judgment in the Wilson Circuit Court was rendered more than three years before the commencement of this suit; the *335defendant being a citizen of this State at the date of that judgment, and continuing so.
'3. Nul tiel record, as to the judgment alleged in the declaration.
These pleas were held to be insufficient, upon demurrer to the 1st and 2d, and, upon inspection'of the record, as to the 3d; and judgment was rendered on the verdict for the plaintiff. The case is brought up upon a bill of exceptions, taken to the ruling of the court upon the trial, and matters of error on the face of the record.
The principal questions arising under the instruction granted by the court, at the instance of the plaintiff, and those asked in behalf of the defendant and refused, are, whether the action, regarding it as founded upon the bill of exchange, was barred by the Statute of Limitations, after the lapse of six years from the maturity of the bill ? or whether, considering the action as founded upon the judgment in Tennessee, it was barred after the lapse of three years from the date of that judgment ? It is insisted, in behalf of the plaintiff in error, that the action must fall under one or the other of these views, and that it is barred under either of them. There can be no doubt of the general correctness of both of the propositions; but the question is, whether they are applicable to this case ?
It is to be observed, that neither the bill of exchange, nor the judgment, is set up in the declaration as the ground of the action. The statements in regard to them are made by way of inducement, and in order to show the nature and character of the original claim, and the plaintiff’s right to recourse upon the defendant to recover the money paid by him. But the true cause of action is, that the' plaintiff paid the money, and, by reason of the facts set forth in the declaration, is entitled to recover it from the defendant.
But it is insisted, in behalf of the plaintiff in error, that, under the facts of the case, the action for money paid cannot be maintained, because, in the payment of the money on the judgment,, there was no privity between the plaintiff and the defendant; that their rights and relations depended upon their indorsements of the bill, in which they contracted separately and independently; and that the defendant was only liable and suable upon his special contract of indorsement; and, consequently, was not liable in indebi-tatus assumpsit for money paid by the plaintiff upon the judgment rendered against him on the bill.
*336These principles would be decisive of the case • in favor of the plaintiff in error, if the rights of the parties to the bill stood entirely as they were by the rules of the common law. Hut, at the time of drawing the bill, there was a statute in force in the State of Tennessee, where the transaction took place, similar to the statute of this State, providing that all the parties, drawer and indorsers, to a bill of exchange, should be sued jointly, in one and the same action; and further, that after judgment, the money should be made, by the sheriff under the execution, out of the party first liable on the bill, and so on out of each one severally liable, in the order in which their names respectively stood upon the bill. And, under this statute, the parties to the bill under consideration were sued, and the judgment was rendered against the defendant in error as the last indorser, and the plaintiff in error as the first indorser.
The statute being in force at the time of the drawing of the bill, the contract must be considered as having been made with reference to it; and any modification of the general rights and relations of the parties to the bill, arising from the provisions of the statute, must be considered, upon a familiar principle, as having 'been adopted into, and as forming part of the contract. Without the statute, every indorsement was a separate and distinct contract, upon which alone the indorser was liable to any subsequent party, upon his special contract, and according to well-settled rules pertaining to the subject. But the statute gives rise to a privity, to a certain extent, between a prior indorser and a subsequent one, which did not previously exist. They were both to be joined in one and the same action with the drawer, and after the liability of both of them was fixed by the judgment against them, it became the duty of the first indorser to satisfy the judgment, before execution could be had of the property of the second indorser, who of course was entitled to demand that the money should be made of the first in-dorser before he was coerced to pay it. This duty on the part of the first indorser, and consequent right on the part of the second, arose from the fact that they were sued jointly, and a joint judgment was rendered against them, creating relative and' dependent duties and obligations, which did not exist by the contract of in-dorsement according to the rules of the common law. The original contract became merged in the judgment; after .which, the rights *337of tbe parties were governed by the judgment, and not by the rules applicable to the bill before the judgment. Instead of a separate and independent contract, as each indorsement was before judgment, the judgment created a joint and several obligation, which it was the duty of the first indorser first to discharge, and to save the second indorser harmless therein. If so discharged, there is no obligation resting upon the second indorser. But if he is compelled to pay it, it is because the prior indorser, who was bound jointly and by the same proceeding with himself, and who was primarily bound to pay it, has failed to perform his obligation. Hence, the judgment gives rise to privity between the parties; -and inasmuch as they are jointly bound in the same proceeding, and it is the duty of the first indorser to satisfy the judgment and save the second indorser from its payment, if the second indorser satisfies it, he has done that which a party jointly and severally bound with himself, and whose duty it was first to satisfy it, should have done, and is entitled to recover of him for money paid on his account.
Under such circumstances, the relations of the parties are, in substance, the same as those which exist between principal and surety; and the second indorser, paying a judgment in default of the first indorser, is to be regarded in effect as a surety paying money for his principal, and is entitled to recover it from his prior indorser, upon the same principle which gives a remedy to the surety. And it follows from this view, that the defendant in error was entitled to maintain his action, not upon the bill, nor necessarily upon the judgment, but for having paid the money at the instance of the plaintiff in error; and that this right of action accrued at and from the time of paying the money.
Again, it is insisted that the court below erred in its ruling, upon the plea of mil tiel record. And the ground of this objection is, that the transcript of the record, offered upon the issue of nul tiel record by the plaintiff below, was of the judgment of the Supreme Court of Tennessee against the plaintiff alone, which showed no judgment of that court against the defendant.
It appears that two judgments are mentioned in the plaintiff’s declaration, — the first and most prominent of which is, the judgment of the Supreme Court rendered on the writ of error of the plaintiff in this action below, and in consequence of which he claims to have *338paid the money; and the other is, the original judgment in the Circuit Court against the parties to the bill of exchange, which is mentioned as a part of the history of the judgment which was paid and satisfied.
The plea of nul tiel record was general, without any reference to any particular judgment, but denying the existence of the record of the judgment alleged in the declaration. This plea could not, with propriety, be considered as denying the record of both judgments mentioned in the declaration; and it was proper to consider it applicable to the judgment finally rendered against the plaintiff below, and which is stated as a prominent ground of his claim in the present action. So considered, the transcript of the record from the Supreme Court of Tennessee, was duly made and authenticated, and was properly held to be sufficient to maintain the issue of nul tiel record as made, for the plaintiff.
' This objection is entirely technical; for the judgment against the defendant below, as fully appears by the transcript of the record from the Supreme Court, as it could appear from a transcript from the Circuit Court; and hence the necessity of the plea of nul tiel record being certain to all legal intents, in order to give the party relying upon it the benefit of his objection to the sufficiency of the record, and to give the adverse party notice of what record he was required to produce. If he failed to deny the existence of any particular record, there being two mentioned in the declaration, he cannot be permitted to object that the record of one of the judgments, though sufficient of itself, is not sufficient to establish the judgment referred to in the plea, for the uncertainty in the plea cannot operate to the prejudice of the plaintiff.
The last ground of error assigned is, that the judgment was for a greater amount than the plaintiff was entitled to recover.
It appears that no exception was taken on this ground in the court.below, and no motion was made for a new trial. The exceptions are confined to the rulings of the court during the progress of the cause, and to the instructions granted or referred upon the trial. Under such circumstances, the objection comes too late in this court, and cannot be assigned for error, because the record contains nothing which properly presents the alleged error as a matter for review in this court.
Let the judgment be affirmed.